DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 2/25/2021 are acknowledged and have been fully considered.  Claims 1-3, 5, 7-9, 12-14, 18-21, 23, 25-27, 31, 33, and 35 are now pending.  Claims 4, 6, 10, 11, 15-17, 22, 24, 28-30, 32, 34 are canceled; claims 1, 9, 14, 19-21, 25-27, 33, 35 are amended; no claims are withdrawn; no claims are new.
Claims 1-3, 5, 7-9, 12-14, 18-21, 23, 25-27, 31, 33, and 35 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 1/6/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “plug-preventing additives”.  The phrase “plug-preventing additives” is not defined the instant specification as to what constitutes a “plug-preventing additives”, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.  Specifically it is noted that the specification teaches that the plug-preventing additive can also act as the humectant (see [0056]), but also recites specific genus and species of compounds.  It is not clear what the limitation on a “plug-preventing additive” is.  Do all humectants meet the limitation?  Or as long as a compound is “a hydrocarbon chain with two or more carbon atoms” (see [0057]), does it meet the limitation?  For purposes of examination, the phrase will be broadly interpreted as being met by a hydrocarbon chain with two or more carbon atoms that functions as a humectant.


Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
Applicant argues that claim 21 has been amended to depend on claim 18, which reflects one embodiment of the invention wherein a plug-preventing additive could be a separate component from a humectant.  However, all the instantly pending claims recite the transitional phrase "comprising", which is synonymous with "including," "containing," or "characterized by," which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Even though claim 21 is now dependent on claim 18, this amendment does not provide any clarification as to what materials are considered a plug-preventing additive.  Nor has Applicant provided any arguments or pointed to any teaching and/or definition in the specification to overcome the issue one of ordinary skill in the art not being reasonably apprised of the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 12-14, 18, 19, 25, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theiler et al. (US 2010/0204323).
Regarding claims 1, 9, 12 and 14, Theiler et al. discloses antimicrobial compositions which comprise a disinfecting alcohol present in an amount of 0 wt. % to about 75 wt. % and a carrier (see abstract).  Theiler et al. discloses that the disinfecting alcohols are a water-soluble alcohol containing one to six carbon atoms, including methanol, ethanol, propanol, and isopropyl alcohol (see [0039]). Theiler et al. discloses that the composition can also include pH adjusters such as ammonia; sodium, potassium, and lithium hydroxide (see [0051]). Theiler et al. discloses that such functional additives, which includes the pH adjusters, are typically are present, individually or collectively, from 0% to about 50%, by weight of the composition (see [0047]).  Theiler et al. discloses examples with 1% by weight of Carbomer and various pH adjusters, such as citric acid, malic acid, and sodium hydroxide (see Examples 3 and 4).  Regarding the limitation of “the weight ratio of pH adjusters/Carbomer in the topical sanitizing composition is at least 0.6/1”, 2.9% by weight of the pH adjusters and 1% by weight of the carbomer in Example 3 reads on at least 0.6.  Further, regarding the limitation of “wherein the topical sanitizing composition achieves a log reduction against non-enveloped visurs of at least a 3.0”, any properties exhibited by or benefits In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 2, Theiler et al. discloses examples with 1% by weight of Carbomer, a cross-linked polyacrylic acid copolymer (see Examples 3 and 4).  
Regarding claims 3, and 5, Theiler et al. discloses triethanolamine (see [0051], Example 1, and Example 2).
Regarding claims 7 and 8, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 13, Theiler et al. discloses a combination of lower alcohols, such as ethanol and isopropanol (see [0011]).
Regarding claim 18, Theiler et al. discloses carriers which include propylene glycol and dipropylene glycol (see [0045]).  Theiler et al. discloses polyhydric solvents 
Regarding claim 19, Theiler et al. discloses the polyhydric solvent is present in an amount of about 0.1% to about 30% by weight of the composition (see [0050]).
Regarding claim 25, Theiler et al. discloses a gel (see [0022] and [0053]).  Regarding the term “clear”, any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 33, Theiler et al. discloses antimicrobial compositions which comprise a disinfecting alcohol present in an amount of 0 wt. % to about 75 wt. % and a carrier (see abstract).  Theiler et al. discloses that the disinfecting alcohols are a water-soluble alcohol containing one to six carbon atoms, including methanol, ethanol, propanol, and isopropyl alcohol (see [0039]). Theiler et al. discloses that the composition can also include pH adjusters such as ammonia; sodium, potassium, and lithium hydroxide (see [0051]). Theiler et al. discloses that such functional additives, which includes the pH adjusters, are typically are present, individually or collectively, from 0% to about 50%, by weight of the composition (see [0047]).  Theiler et al. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 35, Theiler et al. discloses applying the composition to the skin (see [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 12-14, 18-21, 23, 25-27, 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Theiler et al. (US 2010/0204323) in view of Mayhall et al. (US 2006/0205619).
The teachings of Theiler et al. have been set forth above.
Theiler et al. does not teach emollients, plus-preventing additives, moisturizing esters, the viscosity of the gel, or that the pH is greater than or equal to 6.1.
Mayhall et al. teaches a thickened rinseless hand sanitizer composition and method of applying to the skin of a human (see abstract).  Mayhall et al. teaches that 
Regarding claim 20, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add an emollient, such as the aloe and Vitamin E taught by Mayhall et al. to the composition of Theiler et al.  One would be motivated to do so with a reasonable expectation of success to provide moisturizing, skin softening, or anti-irritation benefits as taught by Mayhall et al. (see [0054]).   The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 23, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a moisturizing ester, such as the isopropyl myristate and cetyl myristate taught by Mayhall et al. to the composition of Theiler et al.  One would be motivated to do so with a reasonable expectation of success to provide moisturizing, skin softening, or anti-irritation benefits as taught by Mayhall et al. (see [0054]). The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 31, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to select a pH of from 2 to 11 as taught by Mayhall et al. in the composition of Theiler et al. One would be motivated to do so with a reasonable expectation of success as both Mayhall et al. and Theiler et al. teach gels for application to the skin, and Mayhall et al. teaches the pH should be compatiable with the pH of the user’s skin (see [0048]).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive. 
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).	Applicant argues that Mayhall fails to remedy the deficiencies of Theiler, as Mayhall likewise does not disclose, teach, or suggest a weight ratio of pH adjuster/carbomer in a topical sanitizing composition of at least 0.6/1.  However, this is not found to be persuasive for the reasons set forth above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Melissa L Fisher/           Primary Examiner, Art Unit 1611